Citation Nr: 1418243	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for osteoarthritis, right knee, status post meniscectomy, with medial meniscus tear.

2. Entitlement to an evaluation in excess of 10 percent for osteoarthritis, left knee, with medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, V.S., and J.S.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1976, and had additional service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In June 2011, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of that hearing is of record.  

This matter was remanded in January 2012 for evidentiary development.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDINGS OF FACT

1. The Veteran's service-connected right knee osteoarthritis with meniscus tear has been manifested by complaints of pain on motion of the knee on examination.  Remaining functional flexion is no worse than 45 degrees and extension no worse than 5 degrees.  There is no instability or subluxation. 

2. The Veteran's service-connected right knee disability is manifested by tear of the medial meniscus with frequent episodes of pain and effusion.

3. The Veteran's service-connected left knee osteoarthritis with meniscus tear has been manifested by complaints of pain on motion of the knee on examination.  Remaining functional flexion is no worse than 45 degrees and extension no worse than 5 degrees.  There is no instability or subluxation.  

4. The Veteran's service-connected left knee disability does not more closely approximate a semilunar cartilage, dislocated, with frequent episodes of locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1. Right knee osteoarthritis with meniscus tear is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2013).

2. Left knee osteoarthritis with meniscus tear is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a, DC 5260-5010 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  A March 2010 letter that provided the required notice was sent to the Veteran prior to adjudication of his claims in April 2010.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  
Furthermore, VA provided the Veteran with medical examinations in March 2010 and April 2012.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough orthopedic examination relevant to the applicable rating criteria.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Furthermore, at the Veteran's personal hearing before the undersigned, the presiding Veterans Law Judge (VLJ) clarified the issues on appeal and identified potentially relevant evidence that the Veteran may submit in support of his claims.  These actions by the VLJ supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed infra, there is only one uniform stage on appeal that is applicable to both knees.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

The Veteran avers that he is entitled to a higher evaluation for his service-connected bilateral knee disability.  He filed his claim for an increased rating for both knee disabilities in February 2010.  

By way of a January 2009 rating decision, he was assigned a 10 percent disability evaluation for both knee disabilities effective November 7, 2006 under DCs 5260-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that limitation of flexion is the service-connected disorder and it is rated as if the residual condition is degenerative arthritis under DC 5010.  The Board will consider all appropriate diagnostic codes. 

DCs 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.

After a careful review of the record under the laws and regulations set forth above, the Board concludes that the Veteran is entitled to a higher rating of 20 percent under an alternative diagnostic code, DC 5258, for his right knee disability as his symptoms more closely approximate that criteria.  For his left knee disability, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under the applicable diagnostic codes.  The reasons are set forth below.

The currently assigned 10 percent rating under 5260 for the bilateral knee disabilities were based upon findings of painful or limited motion.  38 C.F.R. § 4.59; DeLuca, 8 Vet. App. at 204-7.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

The record show that in 2009, the Veteran was consistently complaining of bilateral pain in his knees.  March 2009 X-ray studies showed that the Veteran's left knee pain stabilized as there were findings of degenerative joint disease (DJD) in both knees.  In September 2009, the Veteran complained of increase in knee pain when using steps and an examination showed pain upon range of motion.  There was a notation that he had pain in the medial aspect of his knees upon straightening his legs.  Another September 2009 treatment record revealed that the Veteran was prescribed a knee brace for his left knee in the past.  He complained of increasing pain in both of his knees over the past 30 years.  

An October 2009 MRI of his right knee revealed a horizontal tear in the posterior horn of the medial meniscus.  There was small bone contusion associated with the medial tibial plateau, moderate joint effusion, and small Baker's cyst in the right knee.  A January 2010 note reveals that he was using a knee brace on both knees.

The Veteran underwent a VA examination in March 2010 where range of motion studies showed passive range of motion (bilaterally) from 0 to 90 with the Veteran stopping at 90 secondary to pain and active range of motion from 0 to 85 with significant pain at the end point and increase in pain with repetitive motion and loss of endurance, bilaterally.  There was no further decrease in motion or decrease in strength with repetitive motion.  There was a negative anterior and posterior drawer sign and the knees were stable bilaterally.  There was slight swelling of the knees bilaterally without increased heat.  The Veteran denied spontaneous flare of pain.  Final diagnoses were patellofemoral and tibial femoral DJD of the bilateral knees.  A remote right knee meniscectomy (five years ago) was noted.  

August 2010 VA treatment records show that the Veteran received a steroid injection in his right knee.  He had bilateral pain in his knees, right greater than left at this time.  The examiner noted effusion and medial joint line tenderness in the right knee, and no effusion with medial joint line tenderness in the left knee.  

In October 2010, the Veteran continued to complain of increased knee pain particularly when going down steps.  December 2010 treatment records show that the Veteran complained that the steroid injections for his right knee were not helping.  

July 2011 treatment records (CAPRI) indicate that the Veteran had right medial joint pain.  He reported that his right knee gave way and locked intermittently; he had similar complaints of pain and episodes of locking and giving way for his left knee.  July 2011 MRI studies of the right and left knees showed bilateral meniscus tear and degenerative changes.  MRI studies of the right knee showed effusion, though improvement in the knee joint effusion with just a trace amount of fluid.  The impression was that the right medial meniscus was devoid of tissue and likely macerated.  This was possibly related to his prior meniscectomy.  

An August 2011 evaluation of the knees by a private physician showed range of motion studies of each knee were from about 5 degrees to 115 degrees, measured without a goniometer.  There was no medial or lateral instability noted.  The physician reviewed the Veteran's prior X-rays and MRI studies and assessed bilateral severe knee osteoarthritis.  

The Veteran underwent a VA examination in April 2012 where a Disability Benefits Questionnaire was completed by the examining physician.  The Veteran was working at a retail store and wore bilateral knee braces for his chronic knee pain, which is daily and constant.  He stated that his knees lock out and he is able to unlock them.  He occasionally uses a cane to ambulate.  He mentioned that he had an arthroscopic procedure on his right knee in 2003.  He did not report any flare-ups that impacted the function of his knees.  Range of motion studies were conducted and revealed the following: right knee flexion was to 130 degrees with objective evidence of painful motion beginning at 120 degrees.  Extension in the right knee ended at 0 degrees without any painful motion.  Left knee flexion was to 135 degrees with painful motion beginning at 125 degrees.  Left knee extension ended at 0 degrees without any painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  Post test, the Veteran's right knee flexion was to 130 degrees with 0 degrees extension; his left knee flexion was to 135 degrees with 0 degree extension.  There was no additional limitation in ranges of motion for the knees following the repetitive-use tests.  In terms of functional loss, functional impairment, or additional limitation of motion after testing, the Veteran exhibited less movement than normal, disturbance with locomotion, and pain on movement in both knees.  There was tenderness or pain to palpation for joint line in both knees.  Bilaterally, the Veteran's muscle strength testing and joint stability testing showed normal results.  There was no objective evidence or history of recurrent patellar subluxation/dislocation.  There were no other additional conditions such as shin splints, stress fractures, or any other tibial and/or fibular impairment.  The Veteran was shown to have genu varus on X-ray findings and upon examination.  

The examiner noted a meniscus condition in both knees.  He had a meniscal tear in the right, and frequent episodes of joint pain in both knees.  He had a meniscectomy of the right knee in November 2003, but there were no residuals signs and/or symptoms due to that meniscetomy.  The Veteran was observed to have arthroscopy scars on the right knee, but such scars were not painful and/or unstable nor was the total area of all related scars greater than 39 centimeters.  The knee disabilities impacted his ability to work.  

The Veteran provided testimony before the undersigned at the June 2011 Travel Board hearing.  The Veteran discussed his constant bilateral knee pain.  He stated that he has experience both knees bucking under him at least three or four times in the last year.  He confirmed that he was not aware of any additional medical documentation that demonstrates objective findings of instability.  The VLJ explained that the Veteran could provide objective medical evidence of instability, the record was held open for 30 days, but none has been provided to show objective evidence of instability.  The VLJ observed the Veteran in person and determined with the Veteran on record that the Veteran appeared to have motion or flexion through 45 degrees (approximately) and that any significant use of his knees beyond 45 degrees was painful.  The Veteran and his witnesses also testified as to how the knee disabilities negatively impacted the Veteran's daily life.  

The evidence does not warrant a higher rating in excess of 10 percent under diagnostic codes for limitation of motion, 5260, for either knee.  At worst, the Veteran objectively demonstrated flexion limited to 85 degrees for both knees.  We note that at the Veteran's Board hearing, an approximation of flexion limited to 45 degrees was observed for both knees.  Flexion limited to 45 degrees warrants a 10 percent rating, which is what the Veteran currently has.  In order to warrant the higher rating of 20 percent under DC 5260, the Veteran must demonstrate flexion that more closely approximates or is the functional equivalent of 30 degrees.  On this record, this has not been demonstrated for either the right or left knee.  The current 10 percent assignment for both knees contemplates periarticular pathology productive of painful motion.  

Regardless of the RO's rating under limitation of flexion, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  Most examinations show extension limited to 0 degrees, but one shows extension to 5 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  Regardless, limitation of extension to 5 degrees warrants a noncompensable rating according to DC 5261.  A separate evaluation in this case for limited extension is not warranted.

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain in both knees.  However, the fact that a veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  In that regard, the evidence does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the next higher rating of 20 percent (flexion limited to 30 degrees), warranting a higher rating under DC 5260 or 5261 for either knee.  In the examinations of record, the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing for either knee.  Any additional functional loss due to pain and weakness in the knee joint is contemplated in the currently assigned rating of 10 percent for each knee.  Thus, the Board finds that under DCs 5260 and 5261, the Veteran is not entitled to a higher rating for either knee.

Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  However, there are no objective findings of instability, other than unconfirmed reports of locking and giving way.  A 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  None of these were shown upon objective examinations of record.  The examination reports indicate that upon appropriate testing for instability, results were normal.  To the extent that the Veteran testifies that he has experienced instability in his knees, the Board finds more probative and credible the objective findings as reported by the trained medical professionals who have found no problems with subluxation or instability upon objective X-ray studies and upon examination testing.  Thus, a separate rating under DC 5257 for either knee disability is not warranted.

The Board has also considered whether there is any other schedular basis for granting a higher rating in excess of 10 percent for either knee.  We find that for the left knee, there is no basis for a higher rating under an alternative diagnostic code.  At this juncture, the Board notes that as the evidence does not show anklyosis of the left knee (DC 5256), impairment of the tibia or fibula (DC 5262) as demonstrated by nonunion or malunion, or genu recurvatum (DC 5263), a separate or alternative evaluation under these codes is not warranted.  The Veteran has genu varus which is not the same disability as genu recurvatum.  

As the Veteran is shown to have meniscus tears in both knees (history of meniscectomy on his right knee) the Board has considered the applicability of DCs 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  At the outset, we note that DC 5259, which requires an absence of the semilunar cartilage (symptomatic), is not applicable because the MRI findings on record show that the Veteran has severe torn bilateral meniscus.  As previously mentioned DC 5258 pertains to dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  The evidence demonstrates that for the right knee, the Veteran has shown consistent joint pain and effusion has been evident upon objective MRI findings.  He also complained to his physicians of his knees locking although this has not been confirmed by objective evidence.  With respect to the left knee, the Veteran has also complained of locking (unconfirmed) and joint pain has been demonstrated.  However, the record does not contain evidence of effusion in the left knee.  

As the Veteran is currently service connected under DC 5260 for both knees, we note that the Veteran cannot be assigned a separate rating under DC 5258 as DCs 5258 and 5260 are premised, in part, on pain.  Also, DC 5258 contemplates locking, which is a form of limited motion.  In other words, the disability manifest by loss of motion may not be compensated twice by receipt of separate ratings under both codes.  To do so would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (indicating that the evaluation of the same manifestation under different diagnoses is to be avoided).  The Veteran's complaints of pain and weakness in his knees are already contemplated in his current rating under DC 5260-5010.  Thus, a separate evaluation under DC 5258 is not warranted for either knee.  

However, for the right knee only, the Board finds that the Veteran is warranted a higher rating under the alterative diagnostic code 5258.  There is evidence of a tear of the medial meniscus with frequent episodes of joint pain and effusion in the right knee joint.  As such, the Board finds that the Veteran's right knee disability more closely approximates the criteria for a 20 percent rating under DC 5258.  The Board notes that this is the maximum rating allowable under this diagnostic code.  

With respect to the left knee, although there is evidence of a meniscus tear with frequent episodes of joint pain, no effusion was found upon objective studies, and as previously mentioned, the Veteran's complaints of locking are unconfirmed by objective evidence.  Thus, for the left knee, the Board finds that this disability does not more closely approximate the criteria for a 20 percent rating under DC 5258.  As a result, a higher rating under a different diagnostic code is not warranted for the left knee disability.

Lastly, there is no basis for a separate rating for any scars for either knee, as they were not painful, unstable, or greater than 39 square cm.  See 38 C.F.R. § 4.118  (prior to and after August 30, 2002, October 23, 2008, and January 20, 2012).  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected bilateral knee disabilities, as previously discussed, but the evidence reflects that those manifestations are not present in this case for the reasons already set forth above.  Additionally, the Veteran's symptoms are contemplated by the diagnostic criteria assigned to both right and left knee disabilities, which consider symptomatic meniscus problems, limitation of range of motion, and additional functional loss due to pain.  The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under the applicable diagnostic codes.  In any event, the Veteran did not claim, and the evidence does not reflect, that the right and left knee disabilities have caused marked interference with employment, frequent hospitalization, or that the symptoms of these disabilities have otherwise rendered impractical the application of the regular schedular standards.  Although the Veteran's duties and hours associated with his retail job have been adjusted in light of his disability limitations, his bilateral knee disability has not been shown to have markedly interfered with his employment.  Therefore, referral for consideration of an extraschedular rating for a right or left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a rating no higher than 10 percent under DC 5260 for the left knee disability and a rating of 20 percent under an alternative diagnostic code DC 5258 for the right knee disability.  The preponderance of the evidence is against assignment of higher ratings other than what is specified herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An evaluation under DC 5258 of 20 percent for degenerative changes, right knee, status post meniscectomy, with medial meniscus tear, is granted, subject to the laws controlling the award of VA benefits.

An evaluation in excess of 10 percent for degenerative joint disease (DJD), left knee, with medial meniscus tear, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


